DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2021 has been entered.

Response to Amendment and Arguments
Applicant’s arguments in light of the amendment and the Declaration of Britta Jakobs-Sauter under 37 CFR 1.132 have been fully considered and are persuasive.  The rejection  under per-AIA  35 U.S.C. 103(a) over Patel in view of Mueller has been withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 6 November 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 14  and 31-32 are withdrawn because the claim(s) requires all the limitations of an allowable claim (see examiner’s amendment below). However, claim 4 stands withdrawn from consideration because claim 4 does not   require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin J. Werner on 19 May 2021.
The application has been amended as follows: 
	Please cancel claim 4 and amend claims 31 and 32 as follows:

	31.  (Currently Amended) A method of improving flow of heavy hydrocarbons comprising
introducing [[a]] the composition of claim 1 




into heavy crude oils or extra heavy crude oils to form water-in-oil emulsions with reduced viscosity











32.  (Currently Amended) A method of forming a water-in-oil emulsion comprising:
introducing a composition comprising:
(A)  at least one of alkoxylated primary amine compounds, alkoxylated secondary amine compounds, or a mixture thereof and
(B) at least one of carboxylic acid compounds selected from at least one of polyalkylene glycol ether carboxylic acids of a monoalcohol, or mixtures thereof
into a mixture of (F) water and (C) oil to form said water-in-oil emulsion, wherein the oil (C) is liquid at least at 25°C, and wherein the emulsion further comprises salts dissolved in the water (F) in a concentration of greater than 1% by wt. and wherein the oil (C) forms the continuous phase and the water (F) forms the dispersed phase,
wherein the polyalkylene glycol ether carboxylic acids of a monoalcohol and/or a polyol have the general formula
		R3-[-O-(Z)p-E]y
wherein
R3 stands for a hydrocarbon radical with [[1]] 8 to 24 hydrocarbon atoms,
Z stands for alkoxylate groups –CH2-CHR2-O- or CHR2-CH2-O- which may or may not be different for each p,
R2 stands for H, a methyl group or an ethyl group, which may or may not be different for each p,
E stands for –CH2-COOH,
p stands for average numerical values from greater than 0 to 15 and
y is 1 in the case of a monoalcohol, and 2, 3, 4, 5 or 6 in the case of a polyol,
wherein the amine compounds have the following general formula
R1-N(-XnH)(-XmH) or (R1-)(R4-)N(-XnH) in which 
R1, R4 each stand for a hydrocarbon radical with 4 to 24 hydrocarbon atoms, 
X stands for CH2-CHR2-O- or -CHR2-CH2-O-, and may or may not be different for each m and n,
R2 stands for H, a methyl group or an ethyl group and may or may not be different for each m and n,
n and m independently of one another stand for average numerical values greater than 0, and independently thereof the sum of n plus m is 0.5 and above,
and wherein for R1-N(-XnH)(-XmH) n+m+p is between 2 and 8, and for (R1-)(R4-)N(-XnH) n+p is between 2 and 8.



Allowable Subject Matter
Claims 1 and  5-32 are  allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.